PER CURIAM.
The wife, Patricia Lynne Pinder, appeals from the Final Judgment of Dissolution and the husband, Charles Pinder, cross appeals his post judgment motion to offset the wife’s car payment against his alimony obligation. There was no abuse of discretion with respect to the trial court’s determinations of custody, equitable distribution of marital debts, and imputation of income. We affirm the final judgment of dissolution.
With respect to the husband’s cross appeal, we reverse the denial of the husband’s motion and find that if the wife fails to make the car payments and the husband makes them in order to maintain his good credit, he may credit those payments against his alimony obligation to the wife.
AFFIRMED in part; REVERSED in part.
DELL, GUNTHER and HAZOURI, JJ., concur.